Opinion issued April 5, 2012.
 

 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00803-CV
____________
 




WILLIE MCGLOWN, JR., Appellant
 
V.
 
ASHFORD PARK HOMEOWNERS ASSOCIATION, INC., Appellee
 
 
On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 872089
 










 

MEMORANDUM OPINION




Appellant,
Willie McGlown, Jr., attempts to appeal from the trial court’s
judgment signed April 29, 2010.  Because
appellant’s notice of appeal was untimely filed, we dismiss.  
Generally,
a notice of appeal is due within thirty days after the date the judgment is
signed.  See Tex. R.
App. P. 26.1(a), 26.3.  The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if any party timely
files a motion for new trial, motion to modify the judgment, motion to
reinstate, or, under certain circumstances, a request for findings of fact and
conclusions of law. Tex. R. App. P. 26.1(a).
The
record reflects that appellant timely filed a motion for new trial.  Therefore, his notice of appeal was due on or
before July 28, 2010.  See id. 
Appellant did not file his notice of appeal until August 31, 2010, which
was over 30 days beyond the deadline. 
Because appellant’s notice of appeal was untimely filed, this Court
lacks jurisdiction over the appeal. See
Tex. R. App. P. 25.1.
On October
24, 2011, we notified appellant that his appeal was subject to dismissal for
want of jurisdiction unless, by November 3, 2011, he filed a response showing
grounds for continuing the appeal. 
Appellant has not responded. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R.
App. P. 42.3(a), 43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.